Exhibit 99.1 2011 Shareholder Meeting Hines Real Estate Investment Trust, Inc. Charles Hazen President and CEO §Preserve invested capital §Invest in a diversified portfolio of office properties §Pay regular cash dividends §Achieve appreciation of our assets over the long term §Remain qualified as a REIT for tax purposes Hines REIT 2011 Shareholder Meeting 2 Investment Objectives §GDP dropped 5% from its pre-recession peak in Q4 2007 §Unemployment rose to 10.1% –8.75 million jobs lost §S&P Index dropped 58% §Home values dropped 33% §Some of the largest companies in the world went bankrupt or received large government bailouts because of the financial distress Hines REIT 2011 Shareholder Meeting 3 Great Recession §Commercial real estate transactions dropped 85% from 2006 to §Real estate values dropped 40% to 50% §Office vacancies increased from 12.6% to 16.6% §Tenant bankruptcies increased and companies began reducing space §Debt markets froze and new loans and refinancing became very difficult Hines REIT 2011 Shareholder Meeting 4 Real Estate Markets §Share sales slowed dramatically as fear gripped the markets and investors stopped making new investments §Redemptions in the Company increased from $10.6 million in 2007 to $152.5 million in 2009, as investors sought safety and liquidity §Lack of new capital and significant out flows put a substantial strain on the Company’s liquidity and financial position Hines REIT 2011 Shareholder Meeting 5 Market Forces Adversely Impacted the Company §Managementfocused on preserving the liquidity and financial stabilityof the Company –Board elected to cease selling shares under primary offering and suspended share redemption program –Achieved liquidity through strategic asset sales in Brazil, New York and Houston –Paid down debt and provided additional cash collateralfor certainmortgage financing –Proactively leased vacant space and renewed tenants to provide long term stability •Aggressive competition for tenants has resulted in lower rental rates and higher tenant concessions –Dividend lowered in July 2010 from annual rate of 6% to 5% (on $10.08 share price) Hines REIT 2011 Shareholder Meeting 6 Strategic Dispositions Acquired Sold Date Feb-04 May-10 Price $91.6M $193M Lease % 76% 94% Net sales proceeds $134.0M1 Araucaria, Louveira and Vinhedo Acquired Sold Date Dec-08 Jan-2010 & April-2010 Price $115M $141M Exchange Rate 2.35BRL/$USD 1.81BRL & 1.76BRL/$USD Net sales proceeds $127.9M USD Atrium on Bay Acquired Sold Date Feb-07 June-11 $250CAD $344.8CAD Price $215M USD $353M USD Exchange Rate $CAD/$0.861USD $CAD/$1.023USD Lease % 86% 98% Net sales proceeds $128.7M USD Since the closing of Hines REIT in December 2009, the firm has evaluated opportunities for targeted asset sales. The proceeds from these sales continue to support the overall objectives of reducing debt, managing liquidity, funding capital expenditures and leasing costs, and maximizing shareholder distributions. Hines REIT 2011 Shareholder Meeting 7 1. This amount represents the project-level net proceeds. Our effective ownership in this asset on the date of sale was 11.67%. Current Market Update §Economic recovery appears to have slowed –GDP only up 0.4% in Q1 and 1.3% in Q2 –8 consecutive quarters of GDP growth §Unemployment is still very high –Increased each month in Q2 –Jobs have grown in 9 consecutive months –Net jobs up since employment lows in February 2010 §Office market fundamentals starting to show signs of recovery –NCREIF reporting six consecutive quarters of positive total property return –New leasing requiring lower rental rates and higher tenant allowances –Core markets such as New York, Chicago and San Francisco continue to show signs of rental growth §Uncertainty in global economy causing instability in US markets –U.S. debt ceiling and budget concerns –Europe’s sovereign debt crisis Hines REIT 2011 Shareholder Meeting 8 Portfolio Summary §Total real estate assets of approximately $3.5B §Interests in 58 properties totaling over 28 million square feet §Weighted average occupancy of 89% §Current leverage percentage of 55% with weighted average interest rate of 5.6% Hines REIT 2011 Shareholder Meeting 9 Hines REIT 2011 Shareholder Meeting 10 REGIONAL MIX1 % OF TOTAL PORTFOLIO—BASED ON ESTIMATED AGGREGATE VALUE CITY MIX1 % OF TOTAL PORTFOLIO—BASED ON ESTIMATED AGGREGATE VALUE San Francisco Houston Chicago Seattle Atlanta San Diego Los Angeles Washington, DC New York Dallas Sacramento Miami Richmond East Bay Charlotte Minneapolis Phoenix Kansas City San Antonio Orlando Memphis Denver ASSET CLASS MIX1 % OF TOTAL PORTFOLIO—BASED ON ESTIMATED AGGREGATE VALUE 1. Data as of June 30, 2011 and based on Hines REIT’s pro rata ownership. Lease Rollover and Tenant Diversification Hines REIT 2011 Shareholder Meeting 11 ROLLOVER1 % OF TOTAL LEASABLE SQUARE FEET IN PORTFOLIO TENANT CREDIT QUALITY1 % OF TOTAL PORTFOLIO—BASED ON SQUARE FOOTAGE 1. Data as of June 30, 2011 and based on Hines REIT’s pro rata ownership. San Diego Houston Chicago San Francisco Seattle Atlanta Los Angeles Richmond Sacramento Charlotte Dallas Miami East Bay Minneapolis Phoenix Kansas City Denver Orlando San Antonio Memphis New York Washington, D.C. Raleigh Rio de Janeiro JPMorgan Chase Tower Dallas, TX 1,253,353 Square Feet Acquired 11/07 84% leased Minneapolis Office/Flex Portfolio Minneapolis, MN 768,648 Square Feet Acquired 9/07 85% leased Williams Tower Houston, TX 1,479,764 Square Feet Acquired 05/08 87% leased 2555 Grand Blvd Kansas City, MO 595,607 Square Feet Acquired 2/08 100% leased 4050/4055 Corporate Drive Dallas, TX 643,429 Square Feet Acquired 05/08 100% leased Citymark Dallas, TX 219,117 Square Feet Acquired 8/05 84% leased 321 North Clark Chicago, IL 888,837 Square Feet Acquired 4/06 75% leased Three Huntington Quadrangle Long Island, NY 407,912 Square Feet Acquired 7/07 60% leased Airport Corporate Center Miami, FL 1,018,428 Square Feet Acquired 1/06 82% leased Hines REIT Portfolio Hines REIT 2011 Shareholder Meeting 12 San Diego Houston Chicago San Francisco Seattle Atlanta Los Angeles Richmond Sacramento Charlotte Dallas Miami East Bay Minneapolis Phoenix Kansas City Denver Orlando San Antonio Memphis New York Washington, D.C. Raleigh Rio de Janeiro Denver Industrial Denver, CO 484,737 Square Feet Acquired 12/08 98% leased (345 Inverness) 88% leased (Arapahoe) 5th & Bell Seattle, WA 197,135 Square Feet Acquired 6/07 99% leased Seattle Design Center Redmond, WA 390,684 Square Feet Acquired 6/07 74% leased Daytona-Hart Portfolio Redmond, WA 711,974 Square Feet Acquired 12/06, 1/07 100% leased (Daytona) 85% leased (Laguna) 1900/2000 Alameda San Mateo, CA 254,145 Square Feet Acquired 6/05 92% leased 1treet Sacramento, CA 349,740 Square Feet Acquired 11/05 99% leased 3400 Data Drive Sacramento, CA 149,703 Square Feet Acquired 11/06 100% leased 2100 Powell Emeryville, CA 344,433 Square Feet Acquired 12/06 100% leased One Wilshire Los Angeles, CA 661,553 Square Feet Acquired 8/07 95% leased Hines REIT 2011 Shareholder Meeting Hines REIT Portfolio 13 Distribution Park Rio Rio de Janeiro, Brazil 693,115 Square Feet Acquired 07/07 100% leased San Diego Houston Chicago San Francisco Seattle Atlanta Los Angeles Richmond Sacramento Charlotte Dallas Miami East Bay Minneapolis Phoenix Kansas City Denver Orlando San Antonio Memphis New York Washington, D.C. Raleigh Rio de Janeiro Weingarten Retail Portfolio Various locations 1,505,835 Square Feet Acquired 11/08 - 3/09 90% leased Raytheon/DirecTV El Segundo, CA 550,579 Square Feet Acquired 3/08 100% leased Hines REIT Portfolio Hines REIT 2011 Shareholder Meeting 14 15 1As of June 30, 2011, Hines REIT owned an approximate 26.8% interest in the Hines US Core Office Fund. San Francisco Houston Chicago Seattle Atlanta San Diego Los Angeles New York Richmond Charlotte Phoenix Sacramento Washington D.C. 499 Park Ave New York, NY 291,515 Square Feet Acquired 8/03 92% leased 425 Lexington Ave New York, NY 700,034 Square Feet Acquired 8/03 100% leased Riverfront Plaza Richmond, VA 951,616 Square Feet Acquired 11/06 97% leased Charlotte Plaza Charlotte, NC 625,026 Square Feet Acquired 6/07 92% leased Carillon Charlotte, NC 472,895 Square Feet Acquired 7/07 85% leased 1200 19th Street Washington D.C. 337,486 Square Feet Acquired 8/03 83% leased Hines REIT Portfolio1 Hines REIT 2011 Shareholder Meeting 1As of June 30, 2011, Hines REIT owned a 26.8% interest in the Hines US Core Office Fund. One Shell Plaza Houston, TX 1,230,395 Square Feet Acquired 5/04 99% leased Two Shell Plaza Houston, TX 565,573 Square Feet Acquired 5/04 95% leased One Atlantic Center Atlanta, GA 1,100,312 Square Feet Acquired 7/06 90% leased Three First National Chicago, IL 1,429,804 Square Feet Acquired 3/05 92% leased One North Wacker Chicago, IL 1,373,754 Square Feet Acquired 3/08 94% leased Renaissance
